Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0003586
                                                      06-NOV-2013
                                                      11:39 AM
                          SCAD-13-0003586


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                     CHRISTOPHER M. FUJIYAMA,

                            Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 13-031-9101)


                       ORDER GRANTING PETITION

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Upon consideration of the petition for the immediate


 restraint of Respondent Christopher M. Fujiyama from the practice


 of law pursuant to Rule 2.13 of the Rules of the Supreme Court of


 the State of Hawai'i (RSCH) filed on September 25, 2013 by the

 Office of Disciplinary Counsel (ODC) pursuant to RSCH Rule


 2.13(a), the affidavit and exhibits attached thereto, the


 September 27, 2013 response filed by Respondent Christopher M.


 Fujiyama, the exhibit accompanying Respondent Fujiyama’s


 submission, the October 3, 2013 submission by ODC in reply to


 Respondent Fujiyama’s submission, and the October 7, 2013 


 “sur-reply” filed by Respondent Fujiyama, the court notes the

proof of the finding of guilt in the United States District Court

for the District of Hawai'i of Respondent Fujiyama for

trafficking in counterfeit goods, in violation of 18 U.S.C.

§ 2320(a) would be, pursuant to 18 U.S.C. § 2320(b) and HRS

§ 701-107(2) (Supp. 2005), a felony were it a conviction in

Hawai'i state courts and further that the conviction is for a

crime involving dishonesty or false statements.    The court notes

Respondent Fujiyama’s cooperative and responsible attitude since

his conviction, including his self-reporting of his conviction to

ODC, but concludes, pursuant to RSCH Rules 2.13(a)(2), 2.13(a)(3)

and 2.13(c), Respondent Fujiyama’s restraint from the practice of

law is warranted during the pendency of the disciplinary

proceedings against him.   Finally, the court notes that, in his

submission, Respondent Fujiyama requests that formal proceedings

be instituted forthwith.   Therefore,

            IT IS HEREBY ORDERED that Respondent Fujiyama is


restrained from the practice of law, pursuant to RSCH Rule


2.13(b), said suspension constituting a suspension for the


purposes of RSCH Rule 2.16 during the pendency of the


disciplinary proceedings and, therefore, shall be effective 30


days from the entry date of this order, pursuant to RSCH Rule


2.16(c).


            IT IS FURTHER ORDERED that Respondent Fujiyama shall


file an affidavit of compliance with his suspension within 10



                                  2

days after the effective date of his suspension, pursuant to RSCH


Rule 2.16(d).


          IT IS FURTHER ORDERED that ODC shall file proof of the


finding of guilt, and any other related documents it deems


relevant, with the Disciplinary Board of the Supreme Court as


required by RSCH Rule 2.13(a), file in the docket of this case


proof of that filing, and refer the Board to the provisions of


RSCH Rule 2.13(d) for the prompt institution of a formal


disciplinary proceeding pursuant to RSCH Rules 2.7 and 2.13(d).


          DATED: Honolulu, Hawai'i, November 6, 2013.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack




                                3